United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1722
Issued: July 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 3, 2017 appellant filed a timely appeal from a July 17, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the claim.
ISSUE
The issue is whether appellant has met her burden of proof to establish a July 9, 2016
traumatic injury in the performance of duty, as alleged.
FACTUAL HISTORY
On July 13, 2016 appellant, then a 38-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that she sustained tendinitis of the right foot at 5:00 a.m. on July 9, 2016
when she felt a muscle pull in her right foot/heel while walking up the hilly side of Fairview Street.
1

5 U.S.C. § 8101 et seq.

She stopped work on July 9, 2016 and returned to work on July 13, 2016. Appellant’s regular
work hours were from 8:00 a.m. to 4:30 p.m. In a July 13, 2016 supplemental statement, she
indicated that, on July 9, 2016, she felt her muscle pull, but did not feel any pain in her right foot
until later that night.
Appellant was treated in the emergency room by Dr. Shawn M. Corwin, an emergency
medical specialist, on July 10, 2016 for right foot pain. Dr. Corwin diagnosed right Achilles
tendinitis. Appellant was provided with discharge instructions for Achilles tendinitis.
On June 14, 2017 OWCP received appellant’s June 9, 2017 claim for compensation (Form
CA-7) for disability from work during the period May 30 to June 9, 2017. In support of her wageloss claim, appellant submitted a June 2, 2017 note from Dr. Ali Shams-Hakimi, DPM, a podiatrist,
which indicated that she was seen on May 22, 2017 for Achilles tendinitis and released to work on
June 22, 2017.
In a June 14, 2017 development letter, OWCP indicated that when appellant’s claim was
initially received, it was administratively approved as it appeared to be a minor injury which
resulted in minimal or no lost time from work and the employing establishment did not challenge
the merits of the case. It advised appellant that her claim was now being formally considered and
that the evidence of record was insufficient to support that she was injured in the performance of
duty. OWCP asked appellant to submit additional factual information to explain what she was
doing at 5:00 a.m. since her regular work shift did not begin until 8:00 a.m. Appellant was also
asked to provide a medical report from a physician which contained a medical explanation as to
how the reported work incident caused or aggravated a medical condition. She was afforded 30
days to submit the requested information. Appellant did not submit any additional evidence.
By decision dated July 17, 2017, OWCP denied appellant’s traumatic injury claim. It
found that she had failed to provide sufficient factual and medical evidence to establish that she
was in the performance of her federal employment duties when the alleged injury occurred.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including the fact that the individual is an employee of the United States within the
meaning of FECA and that the claim was filed within the applicable time limitation.3 An employee
must also establish that he or she sustained an injury in the performance of duty as alleged and that
her disability from work, if any, was causally related to the employment injury.4

2

Id.

3

R.C., 59 ECAB 427 (2008).

4

Id., Elaine Pendleton, 40 ECAB 1142, 1145 (1989).

2

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5 There
are two components involved in establishing fact of injury. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at the
time and place, and in the manner alleged.6 Second, the employee must submit evidence, generally
only in the form of probative medical evidence, to establish that the employment incident caused
a personal injury.7 An employee may establish that the employment incident occurred as alleged,
but fail to show that his or her disability or condition relates to the employment incident.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a July 9, 2016
traumatic injury in the performance of duty, as alleged.
On July 13, 2016 appellant filed a traumatic injury claim alleging that, at 5:00 a.m. on
July 9, 2016, she felt a muscle pull while she was walking up a hilly side of Fairview Street. She
went to the emergency room the next day and was diagnosed with right Achilles tendinitis. In a
letter dated June 14, 2017, OWCP advised appellant of the deficiencies of her claim and requested
additional factual evidence to establish that the alleged incident occurred in the performance of
duty. Appellant did not submit any additional statements to OWCP describing the alleged July 9,
2016 incident or providing additional details. In its July 17, 2017 decision, OWCP noted that
appellant had not provided an explanation as to what she was doing at 5:00 a.m. since her regular
shift did not begin until 8:00 a.m.
As part of her burden of proof, appellant must establish all the essential elements of her
claim, including that the July 9, 2016 incident occurred in the performance of duty at the time and
place, and in the manner alleged.9 As appellant did not respond to the development letter or
otherwise provide evidence in support of her claim, she has failed to meet her burden of proof to
establish her claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

See R.F., Docket No. 17-1877 (issued February 6, 2018).

3

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a July 9, 2016
traumatic injury in the performance of duty, as alleged.
ORDER
IT IS HEREBY ORDERED THAT the July 17, 2017 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

